Name: 2001/733/EC: Commission Decision of 10 October 2001 amending Decision 94/85/EC to authorise imports of fresh poultry meat from Latvia (Text with EEA relevance) (notified under document number C(2001) 3017)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  animal product;  trade;  international trade;  tariff policy
 Date Published: 2001-10-18

 Avis juridique important|32001D07332001/733/EC: Commission Decision of 10 October 2001 amending Decision 94/85/EC to authorise imports of fresh poultry meat from Latvia (Text with EEA relevance) (notified under document number C(2001) 3017) Official Journal L 275 , 18/10/2001 P. 0017 - 0018Commission Decisionof 10 October 2001amending Decision 94/85/EC to authorise imports of fresh poultry meat from Latvia(notified under document number C(2001) 3017)(Text with EEA relevance)(2001/733/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultry meat(1), as last amended by Directive 1999/89/EC(2), and in particular Article 9(1) thereof,Whereas:(1) Commission Decision 94/85/EC(3), as last amended by Decision 2001/299/EC(4), established a list of third countries from which importation of fresh poultry meat is authorised.(2) Latvia has requested to be authorised to export fresh poultry meat to the Community and has submitted satisfactory guarantees.(3) An inspection carried out by the Commission's services to Latvia in March 2001 has shown that Latvia is covered by sufficiently well structured and organised veterinary services in particular regarding the animal health status concerning poultry.(4) Decision 94/85/EC should therefore be amended by adding Latvia to the list in the Annex thereto. For the sake of clarity the Annex should be replaced in its entirety.(5) The measures provided for in this Decision are in accordance with the opinion of the Veterinary Standing Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 94/85/EC is replaced by the Annex to this Decision.Article 2This Decision is addressed to all Member States.Done at Brussels, 10 October 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 35.(2) OJ L 300, 23.11.1999, p. 17.(3) OJ L 44, 17.2.1994, p. 31.(4) OJ L 102, 12.4.2001, p. 69.ANNEX"ANNEXImports from countries on this list must fulfil the relevant animal and public health requirements.>TABLE>"